MR. JUSTICE HOLLOWAY
delivered the opinion of the court.
This action was brought to recover damages for the wrongful foreclosure of a mortgage. Plaintiff recovered judgment *448by default, and defendant appealed therefrom and from an order refusing to set aside the default and permit it to answer.
The complaint alleges that plaintiff was in the military service of the United States from June, 1917, until December, 1918, on which latter date he was honorably discharged; that on October 2, 1918, defendant herein commenced an action in the district court of Richland county to foreclose a mortgage which plaintiff had theretofore executed; that such proceedings were taken that on July 1, 1919, the default of this plaintiff was entered, and a decree of foreclosure rendered; that plaintiff was required to, and did, employ an attorney to procure the decree to be set aside, and it was set aside on September 3, 1919; that the reasonable value of the attorney’s services was $175; that plaintiff attended the hearing on the motion to set aside the decree, and lost seven days’ time to his damage in the sum of $42; that he paid out $28.50 in traveling expenses to attend such hearing; and that he was required to pay $2.50 court costs. These items aggregate $248, and the prayer is that plaintiff recover double that amount. The judgment follows the prayer, and is for $496.
We are not impressed by the argument advanced by  defendant that Chapter 104, Laws of 1919, is not operative. If there were any irreconcilable conflict between this Act and the Soldiers’ and Sailors’ Civil Relief Act (40 U. S. Stat. 440 [U. S. Comp. Stats. 1918; U. S. Comp. Stats. Ann. Supp. 1919, sec's. SlUS^a-SOIS1/^]), then clearly the federal statute would prevail, at least to the extent of the repugnancy, but the purpose of the two Acts is altogether different. The preamble to the federal statute declares: “For the purpose of enabling the United States the more successfully to prosecute and carry on the war in which it is at present engaged, protection is hereby extended to persons in military service of the United States in order to prevent prejudice or injury to their civil rights during their term of service and to enable them to devote their entire energy to the military needs of the nation, and to this end the following provisions *449are made for the temporary suspension of legal proceedings and transactions which may prejudice the civil rights of persons in such service during the continuance of the present war,” etc. That Act is distinctly a war measure designed to protect those in the military service of the government, and thereby enable them to devote their entire energies to the needs of the nation. Chapter 104 was not enacted until March 4, 1919, more than four months after the Armistice was signed. It is not intended to afford protection to persons while in the military service, but, on the contrary, expressly declares that its protection extends only to those who have been honorably discharged. Speaking in general terms, the federal Act protects the soldier while he is in active military service, whereas our state statute extends protection to him for one year after his service has been terminated by an honorable discharge. There is not any substantial conflict between the two Acts. Chapter 104 differs materially from the statute considered in Konkel v. State, 168 Wis. 335, 170 N. W. 715, or the Oregon Act involved in Pierrard v. Hoch, 97 Or. 71, 184 Pac. 494, 191 Pac. 328.
In the complaint herein it is alleged that immediately upon  securing the decree of foreclosure, this defendant, plaintiff in the foreclosure suit, procured the sheriff to take possession of the mortgaged property. If this allegation be true, the case is brought within the meaning of section 5 of Chapter 104 above. Assuming that the statute in so far as it authorizes  the recovery of double damages is penal in character (17 C. J. 997), and that a recovery of more than compensation can be had only in the event that the person causing the damages was guilty of oppression, fratid or malice (McDonald v. Montana Wood Co., 14 Mont. 88, 43 Am. St. Rep. 616, 35 Pac. 668), still the complaint herein is not open to the criticism that it does not warrant a recovery of double damages if any damages are recoverable. It is true that plaintiff does not employ any of the statutory terms “oppression, fraud or malice,” but if the facts stated give to the acts of the *450plaintiff in the foreclosure suit the character of oppression, fraud or malice, the complaint is sufficient, and the allegation that the plaintiff in that action procured the sheriff to take possession of the mortgaged premises before sale necessarily implies that he acted oppressively, for there is not any authority in law for such procedure.
The complaint is subject to other objections lodged against  it. It is alleged that plaintiff was compelled to and did employ an attorney to have the decree set aside, and that the attorney’s services were of the reasonable value of $175, but it is not anywhere alleged that plaintiff has either paid or become liable to pay that sum or any sum whatever. In principle, the case is governed by Plymouth Gold Min. Co. v. United States F. & G. Co., 35 Mont. 23, 10 Ann. Cas. 951, 88 Pac. 565.
Actual damages are claimed in the sum of $42 for time lost,  and $28.50 for traveling expenses in attending the hearing upon the motion to vacate the foreclosure decree, but it is alleged in this complaint that the motion to vacate the decree was made upon affidavits, so that it appears impossible that plaintiff’s presence at the hearing was necessary, and it is elementary that the only damages which he can recover are those which resulted proximately from the defendant’s wrongful act.
It is alleged that plaintiff was required to pay $2.50 court  costs, and this must refer to his appearance fee in the foreclosure suit. The costs in that action will abide the judgment. If plaintiff herein, defendant in that suit, finally prevails, he will recover his costs as a matter of course. (See. 9788, Rev. Codes 1921.) He cannot recover them in that action and also in this one, but whether he does or does not prevail in the foreclosure suit, that item of expense is not a proper element of damages in this action. The foreclosure suit was instituted before Chapter 104 was enacted; hence the commencement of the action was not wrongful. The only *451effect of tbe Act was to stay tbe entry of a decree until tbe time therein mentioned expired.
Tbe complaint does not state facts sufficient to constitute a cause of action, and will not support tbe judgment. Tbe judgment and order are reversed, and tbe cause is remanded to tbe district court for further proceedings not inconsistent with tbe views herein expressed.

Reversed and remanded.

Associate Justices Cooper and Galen and Honorable Rot E. Ayers, District Judge, sitting in place of Mr. Chief Justice Brantly, disqualified, concur.